DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reply Under 37 CFR 1.111
The submission of the reply filed on June 15, 2022 to the non-final Office action of March 15, 2022 is acknowledged. The Office action on the currently pending claims 1-20 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motherboard”, “first interface slot board” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5, 8, 15, and 17 are objected to because of the following informalities:
Claims 1, 8 and 15: the clause “thermal heat sink” should be amended to recite “heat sink” in order to maintain consistent claim nomenclature.
Claim 5: the clause “the interface slot board” should be amended to recite “the first interface slot board” in order to maintain consistent claim nomenclature.
Claims 1, 5, 8, and 15: the clause “first interface slot board” should be amended to recite “first interface slot” because the first interface slot board does not appear to be a board. Applicant’s specification appears to disclose that the first interface slot board is a peripheral component interface express (PCIe) slot. Therefore, for the purpose of examination, the first interface slot board is being interpreted as a first interface slot.
Claim 5: the clause “first interface slot board” is unclear as to whether or not Applicant intends to recite the first interface slot board as a positively claimed limitation because in claim 1, the first interface slot board appears to be a functional limitation instead of a positively claimed limitation. For the purpose of examination, the first interface slot board is being interpreted as a positively claimed limitation.
Claim 17: the claim is currently amended and thus is not “Original” as indicated.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5: the clause “the system has a first width equal to a width of the first interface slot board, the printed circuit board has a second width that is less than the width of the interface slot board, and the blower resides between the printed circuit board and an edge of the first interface slot board such that the blower occupies an entire height of the system” is not supported by Applicant’s disclosure because the width of the first interface slot board is not described in Applicant’s specification or shown in Applicants drawings, and thus neither are the comparisons between the width of the first interface slot board and the other components in the system, as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the blower resides between the printed circuit board and an edge of the first interface slot board”. Based on Applicant’s disclosure, the scope for this limitation appears to not be physically possible (i.e., If the printed circuit board directly connects to the interface slot board, then how can the blower reside between the printed circuit board and an edge of the first interface slot board? Where is the interface slot board positioned in order to achieve the claimed arrangement?).  For the purposes of examination, the aforementioned limitation was considered to be properly rejected should the prior art reference teach and/or suggest any traditional connection among the printed circuited board, blower, and PCIe slot/first interface slot board.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The blower and the system both already have the combined first height as described in claims 1 and 15 from which claims 3-4 and 17 depend from respectively. Furthermore, although the blower in claims 1 and 15 has a height greater than or equal to the combined first height, a height greater than or equal to the combined first height still encompasses the scope for the blower having at least the combined first height. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kruse (CN 105723296) in view of Lee (US 2004/0079520).
	Regarding Claim 1, Kruse discloses (Fig.3D-4) a system (1 and 2), comprising: a printed circuit board (2), wherein the printed circuit board is adapted to be connected to a motherboard via a first interface slot board (Applicant’s specification, [0002]-[0003]: the claimed subject matter is already well known to one of ordinary skill in the art as noted by Applicant’s description of “conventional computer systems” and “conventional graphics subsystems” utilizing a printed circuit board adapted to be connected to a motherboard via a first interface slot board, as claimed)(Kruse: Pg.2, Par.2, Lns.1-3: 2 is adapted to be connected to the inserted circuit board via the slot); and a blower (12-14 and 16-19) that has a height (distance from 17 to 19) and is coupled to the printed circuit board (the blower is thermally coupled to 2 through airflow paths 4-7), at least a portion (14) of the blower, a first edge (long edge of 2 closest to 14) of the printed circuit board, and a first airflow path (4 and 5) is redirected through the blower and across the printed circuit board.
Kruse fails to explicitly disclose a printed circuit board on which a processor resides and to which a heat sink is thermally coupled, and wherein the printed circuit board and the thermal heat sink have a combined first height; and a blower that has a height that is greater than or equal to the combined first height, at least a portion of the blower abuts a first edge of the printed circuit board, and that the first airflow path is for cooling the processor.
However, Lee teaches (Fig.2 and 4-5) a printed circuit board (2) on which a processor (3) resides and to which a heat sink (11) is thermally coupled (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and wherein the printed circuit board and the thermal heat sink have a combined first height (the printed circuit board and heat sink have a combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14), and a blower (10 and 12 in combination) that has a height (distance from the surface of 101 that contacts 11 to the surface of 102 that contacts 11 is greater than or equal to the combined first height) that is greater than or equal to the combined first height, at least a portion (10) of the blower (10 and 12) abuts a first edge (edge of 2 in contact with 10) of the printed circuit board, and a first airflow path (Par.0020, air streams traveling across upper and lower sides of 2 to cool 3) for cooling the processor.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse to incorporate the teachings of Lee to provide a processor on a surface that is already being cooled in order to add computing power and to then abut the first edge of the printed circuit board to the blower in order to allow for greater heat transfer across the printed circuit board and the processor due to their closer proximity to the blower, and thus improve the overall cooling capabilities. Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify Kruse such that it has a heat sink that is thermally coupled to the printed circuit board to define a combined first height that is less than or equal to the height of the blower, as claimed, in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Examiner’s Note: Further regarding claim 1, the Office notes that the limitation “adapted to be connected to a motherboard via a first interface slot board” is a functional limitation. Since the structure of the device of Kruse in view of Lee is identical to the claimed structure, the device of Kruse in view of Lee is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the printed circuit board of Kruse in view of Lee is taught to be installed in an inserted circuit board via a slot and therefore considered capable of performing the recited function.
	Regarding claim 2, Kruse discloses the blower is coupled to opposing sides of the system (12 and 13 are on opposing sides of 14).
	Regarding claim 3, Kruse in view of Lee discloses both the system and the blower have the combined first height (Lee: the combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14, see rejection for claim 1 above).
	Regarding claim 4, Kruse in view of Lee discloses the blower has the combined first height (Lee: the combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14, see rejection for claim 1 above).
Regarding claim 6, Kruse discloses the blower includes an axis of rotation (see Fig.3E below) that is disposed substantially perpendicular to the printed circuit board (see Fig.3E below).

    PNG
    media_image1.png
    421
    544
    media_image1.png
    Greyscale

	Regarding claim 7, Kruse discloses the blower includes an axis of rotation (see Fig.3E above), and at least a portion of the axis of rotation (portion same as the axis of rotation) is disposed substantially parallel to the first edge (see Fig.3E above).
	Regarding claim 8, Kruse discloses (Fig.3D-4) a system (1 and 2), comprising: a printed circuit board (2), wherein the printed circuit board is adapted to be connected to a motherboard via a first interface slot board (Applicant’s specification, [0002]-[0003]: the claimed subject matter is already well known to one of ordinary skill in the art as noted by Applicant’s description of “conventional computer systems” and “conventional graphics subsystems” utilizing a printed circuit board adapted to be connected to a motherboard via a first interface slot board, as claimed )(Kruse: Pg.2, Par.2, Lns.1-3: 2 is adapted to be connected to the inserted circuit board via the slot); and a blower (12-14 and 16-19) that has a height (distance from 17 to 19) and is coupled to the printed circuit board (the blower is thermally coupled to 2 through airflow paths 4-7), wherein a first airflow path (4 and 5) traverses through a first inlet (14a) and is redirected across the printed circuit board, and a second airflow path (6 and 7) traverses through a second inlet (14b) and is redirected across the printed circuit board.
	Kruse fails to explicitly disclose a printed circuit board on which a processor resides and to which a heat sink is thermally coupled, and wherein the printed circuit board and the thermal heat sink have a combined first height; and a blower that has a height that is greater than or equal to the combined first height, wherein a first air flow path for cooling the processor, and a second airflow path for cooling the processor.
However, Lee further teaches (Fig.2 and 4-5) a printed circuit board (2) on which a processor (3) resides and to which a heat sink (11) is thermally coupled (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and wherein the printed circuit board and the thermal heat sink have a combined first height (the printed circuit board and heat sink have a combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14), and a blower (10 and 12 in combination) that has a height (distance from the surface of 101 that contacts 11 to the surface of 102 that contacts 11 is greater than or equal to the combined first height) that is greater than or equal to the combined first height, wherein a first airflow path (Par.0020, air streams traveling across upper side of 2 to cool 3 and airflow path from 105 on 101 discharged through 11) for cooling the processor, and a second airflow path (Par.0020, air streams traveling across lower side of 2 to cool 3 and airflow path from 105 on 102 discharged through 11) for cooling the processor.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse to further incorporate the teachings of Lee to provide a processor on a surface that is already being cooled in order to add computing power and then abut the first edge of the printed circuit board to the blower in order to allow for greater heat transfer across the printed circuit board and the processor due to their closer proximity to the blower, and thus improve the overall cooling capabilities. Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify Kruse such that the blower has a height that is greater than or equal to the combined first height of the printed circuit board and the heat sink when viewed along the insertion direction with two air flow paths, as claimed, in order to allow the heat sink to take up the entire height thus having a larger heat dissipation surface area compared to being smaller and not fully optimizing the entire space, and thus improve the overall cooling capabilities.
Examiner’s Note: Further regarding claim 8, the Office notes that the limitation “adapted to be connected to a motherboard via a first interface slot board” is a functional limitation. Since the structure of the device of Kruse in view of Lee is identical to the claimed structure, the device of Kruse in view of Lee is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the printed circuit board of Kruse in view of Lee is taught to be installed in an inserted circuit board via a slot and therefore considered capable of performing the recited function.
Regarding claim 9, Kruse discloses the first inlet is disposed on a first side (side of 14 disposed in 22 including 14a) of the system, and the second inlet is disposed on a second side (side of 14 disposed in 23 including 14b) of the system.
Regarding claim 10, Kruse discloses the first inlet and the second inlet are disposed on opposing sides (16a separates 14 into two sides with one side of 14 disposed in 22 including 14a and the opposing side of 14 disposed in 23 including 14b) of the system.
Regarding claim 11, Kruse discloses the first airflow path is redirected across a first side (upper side of 2) of the printed circuit board, and the second airflow path is redirected across a second side (lower side of 2) of the printed circuit board.
Regarding claim 12, Kruse discloses the first airflow path and the second airflow path are redirected across opposing sides (upper and lower sides of 2) of the printed circuit board.
Regarding claim 13, Kruse discloses at least a portion (14) of the blower and the first airflow path and the second airflow path are redirected across the printed circuit board.
Kruse fails to explicitly disclose at least a portion of the blower abuts the heat sink that is thermally coupled to the printed circuit board, and the first airflow path and the second airflow path are redirected through the heat sink.
However, Lee teaches at least a portion (10) of the blower (10 and 12) abuts the heat sink (11, 10 abuts 11) that is thermally coupled to the printed circuit board (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and the first airflow path and the second airflow path are redirected through the heat sink (Par.0020).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide the heat sink that is thermally coupled to the printed circuit board in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Regarding claim 14, Kruse discloses at least a portion (14) of the blower and a first edge (long edge of 2 closest to 14) of the printed circuit board.
Kruse fails to explicitly disclose at least a portion of the blower abuts a first edge of the printed circuit board.
However, Lee teaches at least a portion (10) of the blower (10 and 12) abuts a first edge (edge of 2 in contact with 10) of the printed circuit board (2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to abut the printed circuit board to the blower in order to allow for greater heat transfer across the printed circuit board and the processor due to their closer proximity to the blower, and thus improve the overall cooling capabilities.
Regarding claim 15, Kruse discloses (Fig.3D-4) a computing device (1 and 2), comprising: a computer chassis (1 and 2) that includes: a printed circuit board (2) wherein the printed circuit board is adapted to be connected to a motherboard via a first interface slot board (Applicant’s specification, [0002]-[0003]: the claimed subject matter is already well known to one of ordinary skill in the art as noted by Applicant’s description of “conventional computer systems” and “conventional graphics subsystems” utilizing a printed circuit board adapted to be connected to a motherboard via a first interface slot board, as claimed )(Kruse: Pg.2, Par.2, Lns.1-3: 2 is adapted to be connected to the inserted circuit board via the slot); and a blower (12-14 and 16-19) that has a height (distance from 17 to 19) and is coupled to the printed circuit board (the blower is thermally coupled to 2 through airflow paths 4-7), a first edge (long edge of 2 closest to 14) of the printed circuit board, and a first airflow path (4 and 5) is redirected through the blower and across the printed circuit board.
Kruse fails to explicitly disclose a printed circuit board on which a processor resides and to which a heat sink is thermally coupled, and wherein the printed circuit board and the thermal heat sink have a combined first height; and a blower that has a height that is greater than or equal to the combined first height, at least a portion of the blower abuts a first edge of the printed circuit board, and a first airflow path for cooling the processor.
However, Lee further teaches (Fig.2 and 4-5) a printed circuit board (2) on which a processor (3) resides and to which a heat sink (11) is thermally coupled (Par.0020, 11 is thermally coupled to printed circuit board 2 through airflow and through 13 in contact with 15), and wherein the printed circuit board and the thermal heat sink have a combined first height (the printed circuit board and heat sink have a combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14), and a blower (10 and 12 in combination) that has a height (distance from the surface of 101 that contacts 11 to the surface of 102 that contacts 11 is greater than or equal to the combined first height) that is greater than or equal to the combined first height, at least a portion (10) of the blower (10 and 12) abuts a first edge (edge of 2 in contact with 10) of the printed circuit board, and a first airflow path (Par.0020, air streams traveling across upper side of 2 to cool 3 and airflow path from 105 on 101 discharged through 11) for cooling the processor.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse to incorporate the teachings of Lee to provide a processor on a surface that is already being cooled in order to add computing power and to then abut the first edge of the printed circuit board to the blower in order to allow for greater heat transfer across the printed circuit board and the processor due to their closer proximity to the blower, and thus improve the overall cooling capabilities. Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further modify Kruse such that it has a heat sink that is thermally coupled to the printed circuit board to define a combined first height that is less than or equal to the height of the blower, as claimed, in order to optimize heat dissipation of the heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Examiner’s Note: Further regarding claim 15, the Office notes that the limitation “adapted to be connected to a motherboard via a first interface slot board” is a functional limitation. Since the structure of the device of Kruse in view of Lee is identical to the claimed structure, the device of Kruse in view of Lee is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the printed circuit board of Kruse in view of Lee is taught to be installed in an inserted circuit board via a slot and therefore considered capable of performing the recited function.
Regarding claim 16, Kruse discloses the first airflow path traverses from a first inlet (14a) to an outlet (1a).
Kruse fails to explicitly disclose the first airflow path traverses from a first inlet to an outlet via the heat sink.
However, Lee teaches the first airflow path traverses from a first inlet (105 on 101) to an outlet (14) via the heat sink (11) (Par.0020).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide the heat sink thermally coupled to the printed circuit board with the first airflow path traversing from a first inlet to an outlet via the heat sink in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Regarding claim 17, Kruse in view of Lee discloses the blower has the combined first height (Lee: the combined height from the distance from the top surface of 11 to the bottom surface of 11 when viewed along the insertion direction of 11 into 14, see rejection for claim 1 above). 
Regarding claim 18, Kruse in view of Lee discloses the processor that generates heat when performing processing operations (Lee: Par.0018), and the blower dissipates at least a portion of the heat via the first airflow path (Kruse: abstract).
Kruse as currently modified by Lee does not specifically teach the processor comprises a graphics processing unit or a central processing unit.
However, Lee further teaches the processor comprises a graphics processing unit or a central processing unit (Par.0018).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a central processing unit in order to utilize a processor that supports memory storage, and to achieve the benefits of claim 15.
Regarding claim 19, Kruse discloses the blower causes the first airflow path to traverse to an environment (space external to 1 and 2) external to the computer chassis.
Kruse fails to explicitly disclose the blower causes the first airflow path to traverse through the heat sink.
However, Lee teaches the blower (10 and 12) causes the first airflow path to traverse through the heat sink (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide the first airflow path traversing through the heat sink in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Regarding claim 20, Kruse discloses an environment (space external to 1 and 2) external to the computer chassis.
Kruse fails to explicitly disclose the blower causes a second airflow path to traverse through the heat sink to an environment external to the computer chassis.
However, Lee teaches the blower (10 and 12) causes a second airflow path (Par.0020, air streams traveling across lower side of 2 to cool 3 and airflow path from 105 on 102 discharged through 11) to traverse through the heat sink (11).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to have modified Kruse in view of Lee to further incorporate the teachings of Lee to provide a second airflow path traversing through the heat sink  to an external environment in order to dissipate heat generated by the processor on the printed circuit board (Lee: Par.0016), and thus improve the overall cooling capabilities.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kruse and Lee as applied to claim 1 above, and further in view of Hu et al. (US Patent 9,936,577).
Regarding claim 5, Kruse in view of Lee discloses (Kruse: Fig.3E) the system has a first width (distance from left side of 14 to right side of 2), the printed circuit board has a second width (distance from left side to right side of 2), and the blower occupies an entire height (distance from 17 to 19 is the entire height of 1 and 2) of the system.
Kruse in view of Lee fails to explicitly disclose the system has a first width equal to a width of the first interface slot board, the printed circuit board has a second width that is less than the width of the interface slot board, and the blower resides between the printed circuit board and an edge of the first interface slot board such that the blower occupies an entire height of the system.
However, Hu teaches (Figs.6-8) the blower (43) resides between (as noted in the 112b rejection above, the blower 43 will be somehow between the printed circuit board and an edge of the first interface slot board since the connection is consistent with the connection described in [0002]-[0003] of Applicant’s specification) the printed circuit board (42) and an edge (edge of 411 contacting motherboard 41) of the first interface slot board (411) such that the blower occupies an entire height (43 occupies the entire height of the system) of the system (Fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Hu to modify Kruse in view of Lee such that the graphics card is attached to the motherboard via a PCIe slot, as claimed, in order to electrically connect the graphics card to the motherboard thus achieving better efficiency in computing process and graphics display (Hu: Abstract) for the device the graphics card is being utilized in (i.e., a computer with a motherboard).
However, the above combination would still fail to explicitly disclose the system has a first width equal to a width of the first interface slot board, the printed circuit board has a second width that is less than the width of the interface slot board
However, modifying the width of the first interface slot board to be equal to the first width of the system and greater than the second width of the printed circuit board, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve a desired width for the first interface slot board to have a large area for mounting more electronic components while still being compact enough to fit within the size constraints of the system by making the width of the first interface slot board equal to the first width of the system but greater than the second width of the printed circuit board, and furthermore in order to achieve the benefits of claim 1 above by positioning the blower to occupy the entire height of the system thus maintaining the improved airflow for increased cooling, since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed June 15, 2022 have been considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (see rejection above).	However, regarding Applicant’s argument that “The amendments are supported by at least paragraphs [0019], [0021]-[0023], [0026], and Figure 1 of the present Application, as originally filed. Therefore, no new matter has been added.”, the Office respectfully disagrees and directs Applicant's attention to the 112a rejection above for claim 5. The width of the first interface slot board is not described in Applicant’s specification or shown in Applicants drawings, and thus neither are the comparisons between the width of the first interface slot board and the other components in the system, as claimed. 
Regarding Applicant’s argument that “nowhere does Kruse disclose or otherwise suggest that the printed circuit board is adapted to be connected to a motherboard via an interface slot board”, the Office respectfully disagrees and believes Applicant’s arguments to be conclusory. In fact, as discussed above, nowhere does Applicant disclose or otherwise suggest that the printed circuit board is adapted to be connected to a motherboard via an interface slot board. Nonetheless, as best understood, Kruse on Pg.2, Par.2, Lns.1-3 does teach the aforementioned functional limitation. Additionally, Applicant’s specification in [0002]-[0003] clearly states that the aforementioned functional limitation is well known to one of ordinary skill in the art (i.e., “conventional computer systems” and “conventional graphics subsystem”), and thus Applicant has failed to sufficiently describe how Kruse is not capable of/adapted to be connected to a PCIe slot.
Regarding Applicant’s argument that “Kruse also would have to disclose that the blower fan 12, 14 directly abuts an edge of the printed circuit board 2 and has a height greater than or equal to the combined first height” and that “nowhere does Lee disclose or otherwise suggest … the specific relationships between the heights of the disembodied components”, the Office respectfully disagrees and believes Applicant’s arguments to be conclusory. Furthermore, the requirement for direct abutment between the blower and an edge of the printed circuit board is not claimed as implied by Applicant. Nonetheless, Lee does disclose direct abutment between the blower and an edge of the printed circuit board as well as a blower that has a height that is greater than or equal to the combined first height (see rejection above).
Regarding Applicant’s argument that “the combination of the cited references fails to teach or suggest each and every limitation of amended claim 5. Therefore, amended claim 5 is allowable in view of the cited reference irrespective of its dependence on allowable amended claim 1”, the Office partially agrees because Kruse in view of Lee alone does fail to explicitly disclose each and every limitation. However, Applicant’s disclosure fails to not only indicate criticality for the amended limitations in claim 5, but even fails to provide support for the amended limitations in claim 5, and thus a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, the claimed arrangement of the blower residing between the printed circuit board and the first interface slot board does not actually appear to be physically possible (see 112b rejection above).
For the reasons provided above, it is believed that the Kruse reference in view of the Lee reference does teach the aforementioned limitations of claims 1, 8, and 15, and the rejection using the Kruse reference in view of the Lee reference is maintained. Furthermore, it is believed that the Kruse reference in view of the Lee reference and the Hu reference does teach the aforementioned limitations of claim 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER RYAN HORTON whose telephone number is (571)272-3462. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./            Examiner, Art Unit 2835 

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835